                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MICHAEL BUTTO,                            :
                  Plaintiff,              :
                                          :
            v.                            :             No. 5:18-cv-01210
                                          :
CJKANT RESOURCE GROUP, LLC;               :
CJKANT MANAGEMENT, LLC;                   :
CJKANT RES. GROUP HOLDINGS, LLC;          :
and JEFFREY L. KANTNER,                   :
                  Defendants.              :
__________________________________________

                                        ORDER

      AND NOW, this 13th day of March, 2019, for the reasons set forth in the Opinion issued

this date, IT IS ORDERED THAT:

      1.     Defendants’ Motion to Dismiss the Amended Complaint, ECF No. 11, is

GRANTED.

      2.     The Amended Complaint, ECF No. 8, is DISMISSED with prejudice.

      3.     The case is CLOSED.


                                                        BY THE COURT:



                                                        /s/ Joseph F. Leeson, Jr._______
                                                        JOSEPH F. LEESON, JR.
                                                        United States District Judge




                                             1
                                          031319
